In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (Greenstein J.), dated November 18, 1996, which, after a non-jury trial on the issue of damages, is in favor of the plaintiff Anthony Manfredi and against them in the principal sum of $744,802.18, and in favor of the plaintiff Penny Manfredi and against them in the principal sum of $20,000.
Ordered that the judgment is modified, on the law, by reducing the damages awarded to the plaintiff Anthony Manfredi from $744,802.18 to $710,302.18; as so modified, the judgment is affirmed, without costs or disbursements.
The defendants contend that the trial court’s evidentiary rulings deprived them of a fair trial. However, the majority of the rulings about which the defendants complain were a proper exercise of the court’s discretion (see, Feldsberg v Nitschke, 49 NY2d 636, 643). While some of the rulings were erroneous, they did not, even collectively, deprive the defendants of a fair trial. Furthermore, the court’s awards of $350,000 to Anthony Manfredi for past and future pain and suffering and $20,000 to Penny Manfredi for loss of services do not deviate materially from what is reasonable compensation under the circumstances (see, CPLR 5501 [c]).
The trial court did err, however, with respect to the findings made after the collateral source hearing. Anthony Manfredi was partially indemnified for his lost earnings award by the Social Security disability benefits he received (see, CPLR 4545 [c]). Since those benefits correspond to the lost earnings for which he was awarded damages, they constitute collateral source payments by which the judgment should have been reduced (see, Oden v Chemung County Indus. Dev. Agency, 87 NY2d 81, 86-87; Caruso v LeFrois Bldrs., 217 AD2d 256, 258-*581259). Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.